 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 LILLY LE NGUYEN,                                     Case No.: 2:17-cv-01773-APG-NJK

 4         Plaintiff                                                  Order

 5 v.                                                           [ECF Nos. 25, 34]

 6 STATE FARM MUTUAL AUTOMOBILE
    COMPANY,
 7
            Defendant
 8
           In light of the parties’ stipulation (ECF No. 34) and for good cause shown,
 9
           IT IS ORDERED that the parties’ stipulated motion to strike and vacate order (ECF No.
10
   34) is GRANTED. The clerk of court is instructed to vacate and strike from the record my order
11
   at ECF No. 14.
12
           IT IS FURTHER ORDERED that defendant State Farm Mutual Automobile Insurance
13
   Company’s motion for summary judgment (ECF No. 25) is DENIED as moot.
14
           DATED this 7th day of November, 2018.
15

16
                                                      ANDREW P. GORDON
17
                                                      UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23
